Per Curiam:

This is an appeal from an order overruling a motion of the plaintiff-appellant to strike a counterclaim interposed by the defendant-respondent.
The general rule in this jurisdiction is that an order refusing to strike allegations in pleadings is not subject to an interlocutory appeal, but that the refusal of such a motion to strike is not conclusive and binding when the case is tried on its merits. See cases collected in West’s South Carolina Digest. Appeal and Error, Key No. 103. While we have recognized certain exceptions to the general rule, a careful examination of the counterclaim here interposed and the motion to strike fails to, disclose any matter which would bring the instant appeal within any of the recognized exceptions.
Appeal dismissed.